DENIED and Opinion Filed July 23, 2019




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00288-CV

            IN RE ONCOR ELECTRIC DELIVERY COMPANY, LLC, Relator


                  Original proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-01615

                              MEMORANDUM OPINION
                           Before Justices Bridges, Carlyle and Osborne
                                Opinion by Justice David Bridges
          Before the Court is relator’s petition for writ of mandamus in which it contends the trial

court abused its discretion by denying its plea to the jurisdiction. Entitlement to mandamus relief

requires relator to show that the trial court abused its discretion, which may occur if the trial court

fails to correctly analyze or apply the law, In re Sw. Bell Tel. Co., L.P., 226 S.W.3d 400, 403 (Tex.

2007), or in making a factual determination lacking evidentiary support, see In re Cerberus Capital

Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding). After reviewing the petition

and the mandamus record, we conclude relator has not shown it is entitled to the relief requested.

        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).



                                                     /David L. Bridges/
190288F.P05                                          DAVID L. BRIDGES
                                                     JUSTICE